Citation Nr: 0639989	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for left-side pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits requested.  


FINDINGS OF FACT

1.  The veteran does not have a chronic left ear hearing loss 
which can be related to his period of service.

2.  The veteran's hepatitis C cannot be related to his period 
of service.

3.  The veteran's complaints of left-side pain cannot be 
related to his period of service.


CONCLUSIONS OF LAW

1.  A chronic left ear hearing loss disability was not 
incurred in or aggravated by service, and a left ear 
sensorineural hearing loss disability may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159 (2006).

3.  Left-side pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters mailed in April and August 2003, and October 2005, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was informed of what evidence 
was needed to substantiate his claims, as well as what 
information and evidence VA would obtain in his behalf and 
what evidence and information he could submit.  He was also 
told that he could submit any evidence relevant to his 
claims.

The Board finds that the content of the various letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided the opportunity 
on numerous occasions to submit additional evidence.  
Moreover, a February 2004 SOC, and January and May 2006 
SSOCs, were issued, each of which provided the veteran with 
an additional 60 days to submit additional evidence.

Thus, the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, as to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the RO provided the veteran an explanation of 
Dingess in a March 2006 letter. 

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).



To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



III.  Factual background and analysis

The veteran contends that his left ear hearing loss is 
directly related to acoustic trauma from the discharging of 
his M-16 rifle, as well as being transported by dump truck 
without ear protection.  He also asserts that was first found 
to have hepatitis C in service. and that his left-side pain 
began during service.  

The claims folder contains no service medical records (SMRs).  
In August 2003, a formal finding by the RO indicated that all 
reasonable efforts had been made to obtain the SMRs; no 
records could be found, and it was determined that further 
efforts would be futile.  Based upon those facts, the records 
were deemed to be unavailable.  Another formal finding was 
made in December 2005.  Further efforts were made to locate 
any SMRs.  The National Personnel Records Center responded in 
June 2003 that there were no records available from that 
facility, and a negative response was received from the U.S. 
Army Reserve Personnel Center in August 2003.  Attempts were 
also made to locate VA records from the Shreveport Medical 
Center developed between 1979 and 1987, but only one record 
from January 1976 could be found.  The veteran was then asked 
whether he had any copies of these VA records or of his 
service medical records.  No records were provided by the 
veteran.  Again, a formal finding that the records are 
unavailable was made.

Under circumstances in which the veteran's SMRs have been 
lost or destroyed, there is a heightened obligation on the 
part of VA to explain our findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Therefore, while it is unfortunate that the veteran's SMRs 
are unavailable, the appeal must be decided upon the evidence 
of record.  

VA records from 2002 to 2006 are of record.  They show that 
the veteran was diagnosed with hepatitis C in 2000.  He had a 
history of intravenous (IV) drug abuse from 1979 to 1987, as 
well as cocaine abuse.  There were repeated complaints of 
left lower quadrant pain, although no etiology for these 
complaints was identified.  There was no indication of any 
complaints of, or treatment for, a left ear hearing loss.

In March 2006, the veteran submitted a statement from a 
service comrade who had served with him at Schofield Base in 
Hawaii.  He said that the veteran had been trying to put up a 
bunker wall in 1974, when it fell on him, trapping him.  
After that, he had begun to complain of left-side pain, for 
which the medics could find no cause.  He did not know 
whether that was the same pain of which the veteran is 
currently complaining.  In August 2006, the veteran's wife 
submitted a similar statement, indicating that she had been 
married to the veteran for eight years and he had told her 
that it had begun when a big retaining wall fell on him in 
service.  She said he needed to take off from work frequently 
because of the pain.  Accompanying her statement was a 
printout showing the veteran's use of 164 hours of annual and 
sick leave from his job between October 2005 and May 2006.

After a careful review of the evidence of record, the Board 
finds that the veteran has not established entitlement to 
service connection for a left ear hearing loss, for hepatitis 
C, or for left-side pain.  Initially, as already noted, there 
are no SMRs available for review.  The medical evidence of 
record that is on file does not demonstrate that the veteran 
has ever been diagnosed with a left ear hearing loss.  
Therefore, there is no evidence of a current disability that 
could be related to his period of service. 

The record does show that the veteran has been diagnosed with 
hepatitis C.  However, these records (namely a March 14, 
2005, note) indicate that this condition was diagnosed five 
years before that date, that is, in 2000.  There is no 
objective indication that the hepatitis disorder either began 
in his period of service or has been etiologically related to 
service.  Therefore, there is no evidentiary basis for a 
finding that hepatitis is related to his service.

Finally, the veteran has asserted that he has left-side pain 
that began in service.  While a service comrade has referred 
to an injury in service (whichwe have no reason to doubt), 
there is no competent (i.e., medical) evidence of record that 
the veteran suffers from any present disorder related to any 
such injury.  The veteran has repeatedly complained of left-
side pain, for which no cause has been identified.  The Board 
notes that pain, without a diagnosed or identifiable 
condition, is not, in and of itself, a disability for which 
service connection may be awarded.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
veteran's complaints of left-sided pain cannot be service-
connected.  As a consequence, the veteran's claims must be 
denied.

Therefore, even applying the heightened standard for 
consideration of the evidence in view of the unavailability 
of service medical records under O'Hare, supra, the Board 
must point out that the lack of a current diagnosis of a 
hearing loss disability, the first showing of a hepatitis 
diagnosis many years after service, and the lack of any 
specific diagnosis of a disability related to the complaints 
of left-side pain, militate against a grant of service 
connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a left ear hearing loss, hepatitis C, and 
left-side pain.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for left-side pain is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


